By the Court.

By the return of this writ, it appears that Catha vine Cuddy was bound as an apprentice to the defendant, agreeably to the laws of Upper Canada, where the parties then resided. Although it may be true, that on removing into this state, the defendant could not have compelled her to accompany him, yet as sbe came voluntarily, and as the defendant is under obligation to provide for her, — which obligation it is by no means certain that the laws of this commonwealth would not enforce in a case situated like the present, — as there is no evidence of any neglect of that duty on his part, but, on the contrary, the child appears to have been well treated, and to be attached to the family of the defendant, —it would be unreasonable to take her from his care, and deliver her to her mother, who, by her marriage to her present husband, ceased to have any power of controlling her own actions, or of providing for the support and education of her child. Whatever rights she might have had as guardian by nurture, they have certainly ceased at the age † of this child ; and the husband is under no legal obligations to be at any expense for that object. Let the child be discharged, with liberty to remain in the defendant’s family, as she has requested; and we further order that neither the said Margaret, nor any other person or persons, molest, interrupt, or disturb her, in respect to her residence in the family of the said Hamilton.

 The child appeared to be about 14 years old.